Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4’s reducing the moisture content from above 3.5% to below 3.5% appears to be inconsistent with claim 1’s requirement of 3.5%.
Claim 14,15 and 18’s “double bond” is not understood as polycarbonates, polyphenylene oxide, PET and PBT do not have double bonds. Nor does applicant’s specification give any explanation how to place double bonds on these polymers.
Claim 17’s “and an aromatic ring” is confusing as polyphenylene oxide by definition always has aromatic rings. Is some aromatic ring above and beyond what is provided by a common PPO required?
It is unclear how to calculate the mol% of claim 18. For instance, polyethylene terephthalate has one aromatic group in its repeat unit    –CH2CH2O(O)C-Ph-C(O)O- . Is 


Claims 1,2,5-8 and 10-13 are allowable. JP2005272538 lacks the 3.5% moisture content required by claim 1. JP2005272538 lacks the drying at 600C in a fluidized bed as required by claim 14.


Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive. 
Applicant did not answer the questions regarding double bonds or how to calculate mol%.

The terminal disclaimer overcomes the obviousness double patenting rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	10/14/21